Citation Nr: 1544887	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-06 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disability (demyelinating polyneuropathy of the left lower extremity).
 
2.  Entitlement to service connection for a right leg disability (demyelinating polyneuropathy of the right lower extremity).
 
3.  Entitlement to service connection for a back disability (degenerative disc disease of the lumbar spine).

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a depressive disorder, and a specific phobia, situational type.

5.  Entitlement to service connection for Brugada syndrome.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from August 1974 to August 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007, April 2008, and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, this case was remanded for further development and is now ready for disposition.

Although a Veteran may only claim service connection for a particular psychiatric disorder, the claim cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will consider entitlement to all psychiatric diagnoses raised by the record.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The issue of entitlement to service connection for Brugada syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's currently diagnosed back and bilateral leg disabilities were not manifest during service or for many years thereafter, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed back and bilateral leg disabilities and his active service.

2.  The Veteran does not have an acquired psychiatric disorder, to include PTSD, a depressive disorder, and specific phobia, that is related to active duty service, and the competent and credible evidence fails to establish an etiological relationship between the Veteran's currently diagnosed acquired psychiatric disorder and his active service.


CONCLUSIONS OF LAW

1.  Back and bilateral leg disabilities were not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).

2.  An acquired psychiatric disorder, to include PTSD, a depressive disorder, and a specific phobia, situational type, was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, for certain chronic diseases, such as arthritis and psychoses, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, because the Veteran had not been diagnosed with a psychoses under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology with regard to his psychiatric disability is simply not applicable in the present case.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128 (1997).  Diagnoses of mental disorders conform to the fifth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2015).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was 'engaged in combat with the enemy.'  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and 'consistent with the circumstances, conditions, or hardships of such service.'  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b)  requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Even without combat participation, if the Veteran's claimed stressor is related to 'fear of hostile military or terrorist activity,' and a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3) (2015).

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

Back and bilateral leg disabilities

The Veteran contends that he has back and bilateral leg disabilities that are related to a lumbar strain in service. 

The Veteran's service treatment records (STRs) include July 1974 enlistment and March 1978 re-enlistment examinations that revealed normal clinical evaluations of the back and lower extremities.  A July 1975 clinical note indicates a complaint of back pain and strain after playing ball.  The impression was possible back strain.  An X-ray confirmed an acute L-S strain.  In September 1975, he was diagnosed with spina bifida occulta L5.  In October 1975, he had additional complaints of back pain.  In January 1977, he complained of a three-week history back pain with no history of trauma.  The impression was muscle strain.  In May 1977, he complained of back pain after walking.

Post-service, private treatment records from Dr. Patallo include a January 2005 report from another provider which reflects a history of leg pain for several years.  A MRI of the lumbar spine revealed a disc herniation.  A February 2005 report reflects a diagnosis of peripheral neuropathy of unclear origin.  A November 2005 report reflects a three-week history of back pain which radiated to both legs.  The assessment was bilateral lumbar radiculopathy.  A MRI of the lumbar spine indicated mild posterior bulging annulus with a small superimposed posterocentral disc protrusion and annular tear at L2-3.  In December 2005, radicular pain, peripheral neuropathy, and demyelinating polyneuropathy were diagnosed.

In a November 2006 opinion, private physician Dr. Patallo. indicated that she had treated for back pain and leg pain and weakness since approximately November 2005.  Upon review of his STRs and her own treatment of the Veteran, she opined that his symptoms "maybe" related to the same conditions found in his STRs.

On April 2007 VA spine examination, the Veteran presented with a history of gradual onset back pain while working on heavy transmissions in service.  However he had no recall of any specific incident.  He also had left sciatica radiating to the lateral thigh.  The examiner diagnosed degenerative disc disease (DDD) of the lumbar spine with bilateral sciatica which the examiner opined was not a result of or related to the in-service back pain.  The rationale was that review of the claims file and STRs revealed minimal evaluation for muscle strain of the back.

On April 2007 VA peripheral nerves examination, the examiner diagnosed demyelinating polyneuropathy of the knees.  While the etiology was unknown, the examiner opined that it was not related to the lumbar spine disability.  The rationale was that a review of the claims file did not reveal significant complaints or evaluation of any condition related to his bilateral leg diagnosis, per a recent neurological evaluation, and was not related to his lumbar spine disability.  The examiner considered Dr. Patallo's treatment records, but noted that the private neurologist's records did not support a finding that his current bilateral leg disability was related to his service.
 
A November 2007 MRI of the lumbar spine indicated fracture at L1 which appeared subacute to chronic in nature; superior end plate compression fracture of L1 which appeared benign and subacute to chronic in age; a slight decrease in size of a posterior disc protrusion at L2-3 contributing to mild central canal stenosis; mild central canal stenosis at L4-L5 due to concentric disc bulges and facet arthropathy; and small posterior midline disc protrusion at T12-L1 mild effacing the ventral CSF.

Additional private treatment records include a February 2008 bone scan of the spine which indicated fracture, lumbar vertebra and back pain.  In May 2011, he underwent a lumbar laminotomy and foraminotomy, including partial facetectomy with decompression of the nerve roots, left L4/5.  At that time, he presented with a five year history of back and leg pain.  A June 2011 MRI of the lumbar spine indicated moderative degenerative changes with multilevel DDD and an old mild L1 compression fracture.  An August 2011 operative report indicates that the Veteran underwent a posterior laminectomy and interbody fusion of the lumbar region.  The postoperative diagnoses included lumbar spondylosis with stenosis L2-3, degenerative lumbar scoliosis, lumbar radiculopathy, and intractable debilitating back pain; lumbar degenerative disk disease L2-3, facet arthropathy, L2, L3; and L3 endplate fracture.

On February 2012 VA back conditions Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of back pain since service without specific injury.  He had constant back and lower extremity pain and numbness for at least 20 years.  The examiner diagnosed lumbar DDD and bilateral leg radiculopathy which the examiner opined is less likely as not caused by or a result of service based on the rationale that there were several instances of low back pain documented in service, namely in 1974, 1975, and 1977.  However, there was no indication that these episodes developed into a chronic condition, particularly in light of the treatment records which indicated onset of chronic back pain in 2005.  The examiner further opined that it was highly unlikely that degenerative changes would have their onset 30 years prior to the time of presentation with symptoms due to DDD.

On February 2012 VA peripheral nerves DBQ examination, the Veteran presented with an 8 to 9 year history of numbness and radiating from his back.  The examiner was unable to provide an opinion without resort to mere speculation that his current moderate bilateral lower extremity distal peripheral neuropathy or moderate bilateral lower extremity L4-L5 radiculopathy was caused or aggravated to any degree by his service.  Rather, the examiner opined that it is at least as likely as not that his current bilateral moderate L4-L5 radiculopathy is the result of his lumbar spine DJD/DDD condition.  The rationale was that there is no current objective evidence that any of the Veteran's current neurologic symptoms peripheral neuropathy or radiculopathy are caused or aggravated to any degree by his service.  The examiner explained that radiculopathy is a common complication from lumbar spine DDD and that the radiculopathy found on examination was consistent with what was expected from the Veteran's demonstrated DDD on imaging studies.  With regard to the Veteran's moderate bilateral lower extremity distal peripheral neuropathy, the examiner provided a sufficient rationale for the inability to provide an etiological opinion.  Jones v. Shinseki, 23 Vet. App. 383 (2010).

On VA back DBQ examination in March 2013, the Veteran was diagnosed with lumbar spine DJD/DDD L1-S1 status post fusion, per imaging with bilateral L4-L5 moderate radiculopathy and bilateral moderate lower extremity distal peripheral neuropathy.  He indicated that his back pain began during service in boot camp while working in the engine shop with continued pain since that time.  The examiner opined that there is no current objective evidence that the Veteran's current back disability with moderate radiculopathy is caused or aggravated to any degree by his service.  The rationale was that the STRs indicated treatment for back pain/muscle spasm and strain in July 1975 and January 1977 and on a few other occasions.  However, they are otherwise silent for any back injuries, symptoms, treatments or diagnoses.  Most notably the March 1978 examination is silent for any chronic back symptoms or diagnoses and reflects a normal spine examination.  There was no current objective evidence that his documented instances of back pain/strain/spasms in service were more than acute and transitory events or that they could have caused or aggravated to any degree his current lumbar spine DJD/DDD status post fusion with L4-5 moderate radiculopathy.  There was no current objective evidence that his current lumbar spine disability with moderate radiculopathy was caused or aggravated to any degree by his service.

In a March 2013 VA medical opinion, primary care physician Dr. T. Anderson indicated that he conducted a thorough review of the medical records and opined that the Veteran's current lumbar injuries and associated bilateral neuropathy are service connected.  He stated that during his active duty, several different medical entries can be found concerning his back condition over a span of time (i.e., an initial sports injury followed by ongoing complaints of pain, tingling down his leg, additional injuries, etc.).

The Board finds that the claims must be denied.  There is no competent medical evidence to show that the Veteran has back or bilateral leg disabilities that are related to his service.

In this regard, the Board finds that the numerous VA medical examinations and opinions, in the aggregate, provide highly probative evidence against the claims.  After reviewing the claims file, considering the Veteran's documented and reported history, and performing lab tests and physical examinations, the examiners concluded that the Veteran's bilateral leg and back disabilities were not related to his service.  In the aggregate, the examiners provided a conclusion with a sufficient rationale.  Therefore, the VA medical examinations and opinions provide probative evidence against the Veteran's claims of high probative weight.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board has considered the November 2006 opinion from private physician Dr. Patallo which indicates that his back and bilateral symptoms "may be" related to his service.  However, the probative value of this "positive" opinion is highly limited.  Significantly, this opinion is highly speculative in nature.  

It is important for the Veteran to understand that no one would dispute the finding that this condition "may be" the result of service (in other words, it is not impossible), the question is whether it is at least as likely as not related to service (50% or better chance).  It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

The Board has also considered the March 2013 VA medical opinion from Dr. T. Anderson that the Veteran's back and bilateral leg disabilities are related to his service.  However, the physician supplied a bare conclusion which is not supported by a rationale.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998); Bloom v. West, 12 Vet. App. 185, 187 (1999) (an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, the STRs are void of any findings or diagnoses related to the Veteran's current bilateral leg disability.  While the STRs reflect complaints of and treatment for back spasms and pain, these records do not reflect problems relating to his legs until his November 2005 diagnosis of bilateral radiculopathy and arthritis of the back was not diagnosed until April 2007.  In this regard, the February 2012 VA examiner indicated that the onset of chronic back pain did not occur until 2005.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In this case, the Board finds that the Veteran did not experience any symptoms of arthritis for over 28 years after service and a neurological disability of the legs until for over 27 years after service.  This long period without problems (while, importantly, other problems are indicated) weighs against the claims.  Continuity of symptomatology has not been established, either through the competent evidence of record or through the Veteran's statements.  Finally, there is no competent medical evidence to that the Veteran has a back disability or bilateral leg disability, that is related to his service.

The Board has taken the contention that the Veteran has a currently diagnosed back and bilateral leg disabilities, that are related to his service very seriously (this was the basis of the Board's remand in order to address this medical question).  In this regard, the Board finds that the VA medical examinations and opinions provide highly probative evidence against these claims.  The Board has also closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his claimed disabilities.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of back and bilateral leg disabilities, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Again, some of the Veteran's own prior statements to health care providers provide highly probative factual evidence against these claims.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for back and bilateral leg disabilities and there is no doubt to be otherwise resolved.  As such, the claims are denied.




Psychiatric disability

The Veteran contends that he has an acquired psychiatric disorder, claimed as PTSD, that is related to his service.  His claim is based on the fear of hostile military activity.

Specifically, the Veteran has expressed that he feared hostile attack while serving aboard a Coast Guard cutter, among other stressors.  He has reported that when he had to board hostile vessels, he was in fear for his life despite the fact that he was not threatened with a weapon.  He also reported other stressors including performing CPR on a drowning victim who vomited while the Veteran was administering CPR, and later died.  

Additionally, he responded to a distress call in extreme weather conditions and never found the boat or the person calling for help.  Also, while participating in his first helicopter rescue, he was jolted by high electrostatic discharge by grabbing a boom before it hit the deck.  Another time, he participated in search and rescue for a boy on a sailboat in distress.  The Veteran had difficulty reaching the boy due to the flotation device suit he was wearing.  He was finally able to rescue the boy who was trapped under the boat.  Further, he was troubled by assisting a fellow service member following a fight where the service member was cut up severely with a razor type knife.  In another instance, he was serving during an Arctic cruise and replaced an engine in one of the small boats on board.  He took it out for a test run and lost power as well as sight of the bigger ship.  He spent 24 hours on the north Atlantic without power.  Another stressor included being on board a ship when it went aground and he had to stand watch below deck to make sure the hull stayed intact while they took the ship back to shore for repairs.  On another occasion, he boarded a foreign ship looking for contraband and the foreigners tried to scare him off the ship.  He felt very uncomfortable.  He was also trained to perform drug seizures off the Atlantic and Gulf coasts.  During a drug bust, a cabin cruiser sank and he was assigned to guard the sunken cruiser.  He had to warn oncoming boats away several times.  One of the oncoming boats did not heed his warning initially and he thought he was going to be killed for the drugs on the sunken boat. 

In an October 2007 statement submitted in support of the Veteran's claim, a retired fellow service member indicated the hardships they endured in the Coast Guard while saving lives, including performing CPR without protection and having people who were rescued, come back to life and vomit in their mouths, breathing diesel fumes for days on end, jumping into waters no matter how cold or gas-filled in order to save lives, and inhaling smoke from the diesel for so long that their food would taste like diesel later. 

However, the foregoing stressors have not been confirmed.  In March 2008, the RO made a formal finding of a lack of information required to corroborate the Veteran's claimed stressors.  The RO noted that the Veteran indicated that he performed a variety of jobs during service in the Coast Guard which were not shown by the military records, noting that his military occupational specialties were documented as seaman apprentice, fireman, and machinery technician.  The RO stated that there were no documented indications in his service records of special duty assignments or treatment for injuries incurred during service.

Pursuant to the Board's September 2011 remand, VA requested copies of the Veteran's deck logs and morning reports.  However, in a January 2013 letter, the Veteran was informed that the deck logs and morning reports were either not available or were destroyed and that future efforts to locate them would be futile.

Nonetheless, the Veteran's STRs are void of findings, complaints, symptoms, or diagnoses of any psychiatric disabilities.  The service personnel records are negative for any references to the Veteran observing or experiencing any of the above-described events, providing some limited evidence against this claim.

Post-service, records from private treating psychologist Dr. W. Anderson include a June 2007 private psychological evaluation the Veteran presented with a history of traumatic events during service in the Coast Guard, including attempting to save an individual on the bow of a forty-foot boat who later died, drawing his gun on another individual while guarding a ship lined with marijuana, rescuing a boy that was clipped to the rigging of a sailboat, and finding a body in the water which "fell apart" as he attempted to move it.  The psychologist diagnosed PTSD; depressive disorder, NOS; specific phobia, situational type; and diagnosis deferred, obsessive-compulsive personality features.  The psychologist opined that his PTSD symptoms, based on their content, appear to be service-connected and that his claustrophobia was also service-connected based on his being required to use masks for diving and other tasks during his period of service in the Coast Guard.  In November 2011, the psychologist opined his symptoms were, based on his report, service-connected.

In a May 2011 private medical opinion, chiropractor Dr. Yocom opined that the Veteran's PTSD symptoms included insomnia, sleep deprivation, anxiety, anger, rage, isolation, memory loss, hypervigilance, depression, and memory loss.  While he said that he would probably defer to the specialty practitioner's judgment with regard to his PTSD and acknowledged that he did not treat his PTSD, he stated that he followed the progress of many PTSD patients under the care of appropriate practitioners which forms the basis for his opinion as to the existence of PTSD and his generically stated prognosis.  He diagnosed PTSD and opined that given the history of elements of his PTSD, is far more likely than not that same is directly and causally related to the Veteran's service.

Pursuant to the Board's September 2011 remand, on December 2011 VA PTSD DBQ examination, the examiner diagnosed depressive disorder, NOS, and pain disorder, associated with both psychological factors and a general medical condition.  The examiner reviewed the claims file and the Veteran's reported PTSD stressors, but opined that the STRs revealed no overt markers of PTSD.  There were multiple entries for medical complaints which were often related to anxiety, such as headaches and GI distress.  The examiner opined that he currently meets the DSM-IV-TR diagnostic criteria for PTSD; depressive disorder, NOS; and pain disorder.  The examiner stated that the described stressors are sufficient to cause PTSD and depressive disorder, NOS.  The examiner concluded that it is at least as likely as not that his PTSD and depressive disorder, NOS, are related to the reported in-service stressors, which resulted in his fear of hostile military or terrorist activity.

On March 2013 VA DBQ initial PTSD examination, the examiner diagnosed alcohol dependence, in early remission, and anxiety disorder, NOS.  The examiner noted that he served in the military as a machinery technician in the Coast Guard.  

Notably, regarding his history of alcohol dependence, the examiner noted that at its peak he drank between 12 and 18 beers per day and while currently abstinent, his history of drinking clouded the diagnostic picture.  The examiner explained that some of the symptoms, such as anger and rage, may well have been due to his excessive drinking.  His anxiety and panic attacks may have also been related to his alcoholism.

The examiner noted that the stressors of providing mouth-to-mouth resuscitation to a drowning victim who later died; being forced to draw his sidearm on a interdiction; and rescuing a teenager who got caught in the rigging failed to meet Criterion A to support the diagnosis of PTSD and were not related to the Veteran's fear of hostile military or terrorist activity, as he claimed.

Notably, in the remarks section of the report, the examiner stated that the MMPI-2 administered in December 2011 as part of the C&P process was likely invalid with an F score of 104 which strongly suggests malingering or at least a gross exaggeration of symptoms.  

It is important to understand that such a fact provides highly probative factual evidence against the Veteran's claims overall, providing evidence against all claims, undermining the Veteran's statements, and suggesting that the Veteran's stressors and most importantly, the Veteran's contentions regarding the stressors, are invalid. 

It appears that although available, these results were not considered in the first PTSD examination.  Although symptomatic, this Veteran does not meet diagnostic criteria for PTSD per the DSM-IV.  The examiner opined that the stressors did not meet criterion A requirements.  

Additionally, again, there are other indications that this Veteran may be exaggerating his complaints.  In addition to the MMPI-2 profile, he reported, for example, that his nightmares occurred every night.  This statistically would be extremely unusual.  The examiner stated that reporting of highly unusual symptoms is correlated with malingering.  The examiner further explained that even combat veterans exposed to multiple and serious combat stressors do not typically report daily nightmares.  When queried about his suicidal ideation, he indicated that his plan was to "jump off a bridge in front of a semi (truck)."  The examiner stated that this is also a highly unusual method of suicide.  He noted that the Veteran also claimed that "everything bothers me" which is a non-specific complaint.

The examiner opined that the Veteran did not meet the diagnostic criteria for PTSD based upon the DSM-IV based on the fact that the claimed stressors are not adequate to support diagnosis of PTSD and did not meet criterion A.  Although the Veteran reported some anxiety symptoms to support a diagnosis of anxiety disorder NOS, he was unable to relate the anxiety disorder to service due to the fact that he was unable to rule out malingering.

With regard to the matter of whether the Veteran has a current diagnosis of PTSD, the Board finds that the evidence is insufficient to show that the Veteran currently has PTSD.  In fact, there is highly significant medical evidence against such a finding, as noted above.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).  On March 2013 VA PTSD examination, the examiner opined that the Veteran does not have PTSD and explained that his reported stressors are not related to the Veteran's fear of hostile military or terrorist activity which is relevant given the fact that he did not participate in combat.  This opinion is considered highly probative, as it is shown to have been based on a review of the Veteran's claims file and is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.

In reaching this decision, the Board has considered several findings of PTSD in VA and private treatment records, including those from treating psychologist Dr. W. Anderson and chiropractor Dr. Yocom.  While the June 2007 report from Dr. W. Anderson suggests that a portion of the Veteran's records were reviewed, none of these reports are shown to have been based on a review of the Veteran's case as a whole-there is no indication that the medical providers reviewed all relevant evidence in the claims file in rendering their diagnoses.  Prejean, supra.  It is true that a review of the claims failure or lack thereof does not control the probative value of a medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.  However, these reports warrant less probative weight as none of them, unlike the March 2013 VA examination report, for example, contain an analysis as to whether or not all of the criteria for PTSD were met.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Quick Reference to the Diagnostic Criteria from DSM-IV at 209-11 (American Psychiatric Association 1994); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

It is also worth noting that Dr. Yocom is a chiropractor and although he related the Veteran's PTSD to his service, he stated that he would most probably defer to the specialty practitioner's judgment with regard to his PTSD and acknowledged that he did not treat his PTSD, lessening the probative value of his opinion.

More importantly, the private medical opinions are based on a history of stressors provided by the Veteran that have not been verified and are in serious question.  As such, any PTSD diagnosis or opinion relating PTSD to an uncorroborated history provided by the Veteran, has limited probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

With regard to the December 2011 VA PTSD examiner's opinion in favor of the claim, the examiner also based the PTSD diagnosis on the uncorroborated history provided by the Veteran.  In addition, as noted by the March 2013 VA examiner, the December 2011 VA examiner failed to discuss and seemingly discounted the results of the MMPI-2 administered in December 2011 which strongly suggested malingering and failed to support a finding, as the 2011 VA examiner made, that the Veteran's symptoms satisfied the criteria for a DSM-IV diagnosis of PTSD at that time.  Therefore, the opinion is incomplete as it failed to discuss the Veteran's malingering and MMPI-2 test results which leaves trepidations regarding the overall validity of the PTSD diagnosis and favorable opinion.

In this regard, even if the Board did assume that the Veteran's stressors were accurate (which, for reasons stated above, the Board does not), the best medical evidence in this case, but not all evidence in this case, provides highly probative evidence against the finding that the Veteran has PTSD. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for PTSD, and that the claim must be denied.
Simply stated, the best medical evidence in this case provides highly probative evidence against the Veteran's claim for service connection for PTSD.  Accordingly, the claim must be denied.

The Board has construed the Veteran's claim very broadly.  See, Clemons.  As previously stated, the Veteran's STRs are negative for diagnoses of or treatment for any psychiatric disability during service.

The earliest post-service evidence of an acquired psychiatric disorder is dated in 2007, which is over 29 years after separation from service.

The Board has considered the June 2007 private opinion from Dr. W. Anderson that his claustrophobia is related to his reported in-service stressor (i.e., being required to use masks for diving and other tasks during his period of service in the Coast Guard).  The Board has also considered the December 2011 VA examiner's opinion which relates the Veteran's anxiety disorder.  However, like the opinions in support of the claim for PTSD, these opinions are based on the uncorroborated history provided by the Veteran which lessens their probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Moreover, the March 2013 VA examiner pointed out that due to the Veteran's malingering, it was unclear whether the Veteran's anxiety disorder was related to his service.

In addition, the Veteran is not shown to have been diagnosed with a disorder listed at 38 C.F.R. § 3.309(a), and the U.S. Court of Appeals for the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Finally, there is no evidence to show that a psychosis was manifested to a compensable degree within one year of service.  38 C.F.R. §§ 3.307, 3.309.  Accordingly, the claim for entitlement to service connection for an acquired psychiatric disorder, must also be denied.

The Board finds it significant that for decades the Veteran made no mention of an alleged in-service stressor.  Notably, records do not reflect problems relating to psychiatric disability until 2007.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000). 

The value of the Veteran's assertion that he has an acquired psychiatric disorder related to his service is additionally diminished, given that there is clinical evidence indicating that his psychiatric evaluation was normal at service discharge.

Accordingly, the Board finds any of the Veteran's statements asserting that his acquired psychiatric disorder, to include PTSD, depressive disorder, and a specific phobia, is related to his service lacks credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the Veteran might believe that he has an acquired psychiatric disorder, claimed as PTSD, that is etiologically related to his service, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of an acquired psychiatric disorder, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  The issue on appeal is based on the contention that an acquired psychiatric disorder, to include PTSD, depressive disorder, and a specific phobia, situational type, is related to the Veteran's service.  The Board has determined that PTSD is not currently shown, and that acquired psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology. Id.  The Veteran's service treatment reports and post-service medical records have been discussed.

Beyond the above, the Board gives little weight to the Veteran's contention that he has PTSD or any other psychiatric disability due to his in-service stressors based on the STRs which are negative for any findings, complaints, symptoms, or diagnosis of a psychiatric disability.  Moreover, as previously stated, his stressors have not been corroborated and, in light of the medical evidence cited above, in serious question.  This weighs heavily against his claim.  

On this basis, the Board finds that the Veteran's assertions regarding his in-service stressors are simply not accurate.  In this regard, the March 2013 VA examiner noted that the Veteran's MMPI-2 test results strongly suggested malingering or a gross exaggeration of symptoms.

It is important for the Veteran to understand that his own statements at some points in this record provide highly probative factual evidence against his own current claim.

The Veteran has been found not to have PTSD by overwhelming medical evidence.  An acquired psychiatric disorder is not shown until well after separation from service, and competent opinions have been obtained that weigh against the claim.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that he has the claimed condition due to his service.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

In light of the above, the Board finds that the weight of the probative evidence is against a finding that an acquired psychiatric disorder, to include PTSD, depressive disorder, and a specific phobia, that is related to the Veteran's active service.  Accordingly, service connection for an acquired psychiatric disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In this case, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The RO sent the Veteran a letter in August 2006 and September 2007 which informed him of all three elements required by 38 C.F.R. § 3.159(b) and of the criteria for entitlement to service connection for back and leg disabilities and an acquired psychiatric disability.  As such, the VCAA duty to notify was satisfied.

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records and opinions, and the Veteran's written assertions.  No outstanding evidence has been identified that has not otherwise been obtained.
Next, the record includes relevant VA examinations and opinions were obtained in April 2007 and pursuant to the Board's September 2011 Remand in December 2011, February 2012, and March 2013.  The Board finds that the examination reports and opinions show the examiners considered the evidence of record and the reported history of the Veteran, conducted thorough VA examinations, noting all findings necessary for proper adjudication of the matters, and explained the rationale for the opinions offered.  Hence, the Board finds that the VA examinations and medical opinions obtained in this case in the aggregate and substantially complied with the September 2011 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Additional examinations in this case, in light of the voluminous examinations that have been undertaken, serves no constructive purpose. 

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

ORDER

Service connection for a left leg disability (demyelinating polyneuropathy of the left lower extremity), is denied.
 
Service connection for a right leg disability (demyelinating polyneuropathy of the right lower extremity), is denied.
 
Service connection for a back disability (degenerative disc disease of the lumbar spine), is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, a depressive disorder, and a specific phobia, situational type, is denied.

REMAND

The Veteran contends that he has Brugada syndrome that is related to his service.  He submitted a November 2011 statement that he had an EKG during service at which time his doctor told him that he had "long QT's."   

In a May 2011 private medical opinion, treating chiropractor Dr. Yocom stated that the Veteran had Brugada rhythm and explained that he had episodes of palpations during his active service.  He stated that had he been cardiographed when being evaluated for palpations during service, the diagnosis would have been relatively apparent.  He opined that it is more likely than not that the Brugada syndrome is directly related to the Veteran's symptoms of palpation.  He further opined that it is more likely than not that the same is directly and causally related to his service via a misdiagnosis.

In a link cited by the Veteran's representative in an October 2015 Brief, according to the Mayo Clinic, Brugada syndrome is frequently an inherited condition.  Symptoms included irregular heartbeats and palpitations.

As the evidence of record does not contain a VA medical examination or medical opinion as to whether the Veteran's Brugada syndrome is related to his service, and the private opinion was provided by a chiropractor who does not specialize in the treatment of cardiac disabilities, a remand is required to determine the nature and etiology of any currently diagnosed Brugada syndrome.

While on Remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his claimed disability.  After securing any necessary authorization from him, obtain all identified treatment records.  

If possible, the Veteran himself should obtain these records and submit them to the RO in order to expedite the case.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to assess the nature and etiology of any currently-diagnosed Brugada syndrome.  The claims file should be made available to the examiner.  A review of this remand is requested.  All appropriate testing should be conducted.  The examiner should provide the following opinions:

a) Is the Veteran's Brugada syndrome a congenital defect or a congenital disease?  

b) If the answer to part (a) above is "no" (i.e., Brugada syndrome is neither a congenital defect nor congenital disease), is it at least as likely as not (probability of 50 percent or greater) that currently-diagnosed Brugada syndrome had its onset during the Veteran's service or is otherwise causally related to his service?

c) If the answer to part (a) above is "yes" (i.e., Brugada syndrome is considered a congenital defect), please opine whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect?  In answering this question, please discuss the Veteran's assertions of long QT's in service.

d) If the answer to part (a) above is "yes" (i.e., Brugada syndrome is considered a congenital disease), please opine whether the disability (1) existed prior to the Veteran's active service, and, if so, (2) whether it was aggravated (i.e., permanently worsened beyond its natural level of progression) by such service.

If an opinion cannot be rendered without resorting to speculation, the physician should explain why it would be speculative to respond.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


